1    ANNE M. SU, SBN 297985
     HOMELESS ACTION CENTER
2
     2601 San Pablo Avenue
3
     Oakland, CA 94612
     Phone: (510) 695-2260 x. 304
4    Fax: (510) 858-7867
     asu@homelessactioncenter.org
5
     Attorney for Plaintiff
6

7
     STEPHANIE HINDS
     Acting United States Attorney
8
     DEBORAH LEE STACHEL
     Regional Chief Counsel
9
     MARLA K. LETELLIER, CSBN 234969
10
     Special Assistant United States Attorney
     160 Spear Street, Suite 800
11
     San Francisco, California 94105
     Tel: (510) 970-4830
12
     Fax: (415) 744-0134
     E-mail: Marla.Letellier@ssa.gov
13
     Attorneys for Defendant
14

15
                                   UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18
     MICHAEL KEAN,                                    )
                                                      )
19                                                        CIVIL NO. 5:20-cv-03236-SVK
                     Plaintiff,                       )
                                                      )
20
            v.                                        )   STIPULATION TO PLAINTIFF’S AWARD
                                                      )   OF ATTORNEY’S FEES AND COSTS AND
21
     KILOLO KIJAKAZI,                                 )   PROPOSED ORDER
                                                      )
22   Acting Commissioner of Social Security,          )
                                                      )
23                  Defendant.                        )
                                                      )
24

25
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
26
     counsel, subject to the approval of the Court, that Plaintiff’s counsel, as Plaintiff’s assignee, be
27
     awarded attorney fees under the Equal Access to Justice Act (EAJA) in the amount of ONE
28
     THOUSAND NINE HUNDRED AND FORTY DOLLARS AND NINETEEN CENTS



                                  Order re EAJA fees – 5:20-cv-03236-SVK - 1
1    ($1,940.19). This amount represents compensation for all legal services rendered on behalf of
2    Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920,
3    2412(d).
4            This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
5    attorney fees, and does not constitute an admission of liability on the part of Defendant under
6    the EAJA. Payment of one thousand nine hundred and forty dollars and nineteen cents
7    ($1,940.19) in EAJA attorney fees shall constitute a complete release from and bar to any and
8    all claims Plaintiff may have relating to EAJA fees, expenses, and/or costs in connection with
9    this action.
10           After this Court issues an order for EAJA fees to Plaintiff, the Commissioner will
11   consider the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. The ability
12   to honor the assignment will depend on whether the fees are subject to any offset allowed
13   under the United States Department of the Treasury’s Offset Program and the government will
14   determine whether the fees are subject to an offset. See Astrue v. Ratliff, 560 U.S. 586, 598
15   (2010). Any payment shall be made payable to Plaintiff, but if the Department of the Treasury
16   determines that Plaintiff does not owe a Federal debt, then the government shall cause the
17   payment of fees and costs to be made directly to Plaintiff’s counsel, Anne Su, pursuant to the
18   assignment executed by Mr. Kean (attached).
19           This award is without prejudice to the rights of Plaintiff’s counsel to seek Social
20   Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of
21   the EAJA.
22

23   Dated: July 13, 2021
24                                                     /s/ Anne Marie Su
                                                    ANNE MARIE SU
25
                                                    Attorney for Plaintiff Michael Kean
26

27

28




                                Order re EAJA fees – 5:20-cv-03236-SVK - 2
1

2

3
     Date: July 13, 2021
4                                                 STEPHANIE HINDS
                                                  Acting United States Attorney
5

6
                                          By:     /s/ Marla Kendall Letellier
                                                  MARLA KENDALL LETELLIER
7                                                 Special Assistant United States Attorney
                                                  * by email authorization 07/13/2021
8

9                                                 Attorneys for Defendant
                                         ORDER
10
     Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice Act
11
     Fees And Costs, IT IS ORDERED that Plaintiff shall be awarded attorney fees under the EAJA
12
     in the amount of ONE THOUSAND NINE HUNDRED AND FORTY DOLLARS AND
13
     NINETEEN CENTS ($1,940.19) as authorized by 28 U.S.C. §§ 1920, 2412(d), subject to the
14
     terms of the above-referenced Stipulation.
15

16

17

18
     Dated: July 15, 2021
19

20                                                THE HONORABLE SUSAN VAN KEULEN
                                                  United States Magistrate Judge
21

22

23

24

25

26

27

28




                               Order re EAJA fees – 5:20-cv-03236-SVK - 3
